            Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 1 of 9



PROSKAUER ROSE LLP
Anthony S. Cacace
Nanci R. Kraus
Eleven Times Square
New York, New York 10036
P: (212) 969-3000
F: (212) 969-2900
acacace@proskauer.com
nkraus@proskauer.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 MASON TENDERS’ DISTRICT COUNCIL                                      :
 WELFARE FUND, PENSION FUND, ANNUITY                                  :
 FUND, AND TRAINING FUND, and DOMINICK                                :
 GIAMMONA, as FUNDS’ CONTRIBUTIONS/                                   :
 DEFICIENCY MANAGER,                                                  :   COMPLAINT
                                                                      :
                                                   Plaintiffs,        :
                                                                      :
                             - against -                              :
                                                                      :
 K.D. HERCULES, INC. and KYRIACOS DIAKOU,                             :
                                                                      :
                                                   Defendants.        :
 ---------------------------------------------------------------------X

        Plaintiffs, Mason Tenders’ District Council of Greater New York and Long Island

(“MTDC”) Welfare Fund, Pension Fund, Annuity Fund, and Training Fund (collectively, the

“Funds”), and Dominick Giammona, in his fiduciary capacity as Funds’ Contributions/Deficiency

Manager (“Giammona”) (collectively, “Plaintiffs”) by and through their attorneys, Proskauer Rose

LLP, as and for their Complaint, respectfully allege as follows:
            Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 2 of 9



                    NATURE OF THE ACTION AND JURISDICTION

       1.      This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”) to recover $541,325.34 in contributions, dues checkoffs and MTDC PAC

contributions and imputed audit costs, plus liquidated damages, interest, and attorneys’ fees, due

and owing to the Funds. This Complaint alleges that by failing, refusing, or neglecting to comply

with specific statutory and contractual obligations, K.D. Hercules, Inc. (“K.D. Hercules”) and

Kyriacos Diakou (Diakou) (collectively, “Defendants”) violated their collective bargaining

agreements, the respective trust agreements of the Funds (the “Trusts”), the Taft-Hartley Act, and

ERISA.

       2.      This Court has personal jurisdiction over the Defendants because Defendants reside

and do business in the State of New York.

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the

Trustees are fiduciaries of the Funds who seek relief pursuant to ERISA § 4301, 29 U.S.C. § 1451.

       4.      Venue is proper in the Southern District of New York pursuant to ERISA § 4301(d),

29 U.S.C. § 1451(d), because the Funds are administered in this District.

                                            PARTIES

       5.      Plaintiffs, the Funds, are jointly-administered, multi-employer, labor-management

trust funds established and maintained pursuant to collective bargaining agreements in accordance

with sections 302(c)(5) and (c)(6) of the Taft-Hartley Act (29 U.S.C. §§ 186(c)(5), (c)(6)). The

Funds are employee benefit plans within the meaning of sections 3(1), 3(2), 3(3), and 502(d)(1) of

ERISA (29 U.S.C. §§ 1002(1), (2), (3), and 1132(d)(1)), and the Funds are multi-employer plans

within the meaning of sections 3(37) and 515 of ERISA (29 U.S.C. §§ 1002(37) and 1145). The

purpose of the Funds is to provide various fringe benefits to eligible employees, on whose behalf


                                                2
            Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 3 of 9



employers contribute to the Funds, pursuant to collective bargaining agreements between

employers in the building and construction industry and the MTDC. The Funds, as the authorized

agent, also collects and remits the required monetary contributions due to the New York State

Laborers-Employers Cooperation and Education Trust Fund (“NYS-LECET”), the New York

State Health and Safety Fund (“NYS H&S”), the Environmental Contractors Association Industry

Advancement Fund (“IAF”), and the dues checkoffs and MTDC Political Action Committee

(“MTDC PAC”) contributions due to the MTDC. The Funds maintain their offices and are

administered at 520 8th Avenue, New York, New York 10018, in the City, County, and State of

New York.

       6.        Plaintiff   Dominick       Giammona        (“Giammona”)        is    the    Funds’

Contributions/Deficiency Manager and is a fiduciary within the meaning of sections 3(21) and 502

of ERISA (29 U.S.C. §§ 1002(21) and 1132). Giammona brings this action in his fiduciary

capacity.

       7.        At all times material herein, Defendant K.D. Hercules has been a for-profit business

corporation, incorporated in the State of New York, doing business in the City and State of New

York as an employer within the meaning of sections 3(5) and 515 of ERISA (29 U.S.C. §§ 1002(5)

and 1145), and Defendant K.D. Hercules has been an employer in an industry affecting commerce

within the meaning of section 301 of the Taft-Hartley Act.

       8.        Defendants K.D. Hercules and Diakou and the MTDC executed collective

bargaining agreements (the “Agreements”), with respect to which the Funds are third-party

beneficiaries.

       9.        Defendants agreed to comply with and to be bound by all of the provisions of the

Agreements.



                                                  3
           Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 4 of 9



        10.       Defendant Diakou, the signatory of the Agreements on behalf of K.D. Hercules,

expressly agreed to be personally bound by and assume all obligations of K.D. Hercules provided

in the Agreements.

                               THE AGREEMENTS AND TRUSTS

        11.       Pursuant to the terms of the Agreements and the Trusts, Defendants are required,

inter alia, to:

                  (a)    pay monetary contributions to the Funds and to the authorized agent of the
                         NYS-LECET, NYS H&S, and IAF (the “fringe benefit contributions”), at
                         the rates and times set forth in the Agreements, for all work performed
                         within the trade and geographic jurisdictions of the MTDC;

                  (b)    submit contribution reports to the Funds;

                  (c)    in the event that Defendants fail to pay fringe benefit contributions timely,
                         Defendants are obligated to pay interest from the date such delinquent
                         contributions were due until the date of payment, and to pay all costs and
                         attorneys’ fees incurred by the Funds in the recovery thereof;

                  (d)    deduct and remit dues checkoffs and MTDC PAC contributions (at the rates
                         per hour specified by the MTDC), from the wages paid to employees who
                         authorize said deductions in writing, for all work performed within the trade
                         and geographic jurisdictions of the MTDC;

                  (e)    permit and cooperate with the Funds or their designated representatives in
                         the conduct of audits of all of Defendants’ books and records including,
                         without limitation, all payroll sheets, ledgers, general ledgers, cash
                         disbursement ledgers, state tax forms, federal tax forms, New York
                         employment records and reports, insurance company reports, supporting
                         checks, vouchers, evidence of unemployment insurance contributions,
                         payroll tax deductions, disability insurance premiums, certification of
                         workers compensation coverage, and any other items concerning payroll(s),
                         as well as the same records of any affiliate, subsidiary, alter ego, joint
                         venture, successor or other related company;

                  (f)    pay the costs of the audits if Defendants are substantially delinquent in the
                         payment of fringe benefit contributions to the Funds. “Substantially
                         delinquent” is defined as any delinquency in the payment of fringe benefit
                         contributions in excess of 10% of the fringe benefit contributions paid to
                         the Funds during the period covered by the audit;



                                                   4
          Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 5 of 9



               (g)     in the event the Funds bring an action to recover the costs of the audits,
                       defendants are obligated to pay the reasonable costs and attorneys’ fees
                       incurred by the Funds in bringing such action.



             REMEDIES FOR BREACH OF OBLIGATIONS TO THE FUNDS


       12.     Pursuant to the terms of the Agreements, the Trusts, and section 515 of ERISA,

employers are required to pay fringe benefit contributions to the Funds in accordance with the

terms and conditions of the Agreements.

       13.     Failure to pay the required fringe benefit contributions, or failure to make such

payment in a timely manner, constitutes a violation of the Agreements, the Trusts, and section 515

of ERISA.

       14.     The Agreements, the Trusts, and section 502 of ERISA all provide that, upon a

finding of an employer violation as that set forth in Paragraphs 11 and 12, the Funds shall be

awarded the unpaid fringe benefit contributions, plus interest and liquidated damages (both of

which are computed at the rate prescribed under 26 U.S.C. § 6621) on the unpaid, or untimely

paid, fringe benefit contributions, together with reasonable attorneys’ fees and costs of the action,

and such other legal or equitable relief as the court deems appropriate.


                  AS AND FOR A FIRST CLAIM FOR RELIEF
   (CLAIM AGAINST ALL DEFENDANTS FOR FRINGE BENEFIT CONTRIBUTIONS)


       15.     Plaintiffs repeat and reallege each and every allegation contained in Paragraphs 1

through 14 of the Complaint, as if fully set forth herein.

       16.     As a result of work performed by individual employees of Defendants, pursuant to

the Agreements, fringe benefit contributions in the amount of $307,153.78, as determined by an

audit of Defendants’ books and records covering the period June 1, 2015 through August 26, 2018,

                                                  5
          Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 6 of 9



and $39,448.72, as determined by the Fund’s shop steward reports covering the period August 27,

2018 through March 22, 2019, became due and owing from Defendants. Accordingly, a total of

$346,602.50 (the “Delinquent Fringe Benefit Contributions”) became due and owning from

Defendants for fringe benefit contributions for the period June 1, 2015 through March 22, 2019.

       17.     Although payment of the Delinquent Fringe Benefit Contributions has been duly

demanded, Defendants have paid no part of the Delinquent Fringe Benefit Contributions, which

are contractually due.

       18.     Defendants’ failure to pay the Delinquent Fringe Benefit Contributions constitutes

a violation of the Agreements, the Trusts, and section 515 of ERISA.

       19.     Accordingly, pursuant to the Agreements, the Trusts, and section 502 of ERISA,

Defendant K.D. Hercules is liable to the Funds for: (a) fringe benefit contributions in the amount

of $346,602.50; and (b) the interest and liquidated damage on all of the unpaid fringe benefit

contributions, together with reasonable attorneys’ fees and costs incurred by the Funds.

       20.     Defendant Diakou, the signatory of the Agreements on behalf of K.D. Hercules,

expressly agreed to be personally bound by and assume all obligations of K.D. Hercules provided

in the Agreements, and is therefore liable to the Funds for: (a) fringe benefit contributions in the

amount of $346,602.50; and (b) the interest and liquidated damage on all of the unpaid fringe

benefit contributions, together with reasonable attorneys’ fees and costs incurred by the Funds


                AS AND FOR A SECOND CLAIM FOR RELIEF
   (CLAIM AGAINST ALL DEFENDANTS FOR DUES CHECKOFFS AND MTDC PAC
                           CONTRIBUTIONS)


       21.     Plaintiffs repeat and reallege each and every allegation contained in Paragraphs 1

through 20 of the Complaint, as if fully set forth herein.



                                                  6
          Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 7 of 9



       22.     As a result of work performed pursuant to the Agreements by individual employees

of Defendants who authorized deductions for dues checkoffs and MTDC PAC contributions in

writing, dues checkoffs and MTDC PAC contributions in the amount of $99,531.11, as determined

by an audit of Defendants’ books and records covering the period June 1, 2015 through August

26, 2018 and $15,331.75, as determined by the Fund’s shop steward reports covering the period

August 27, 2018 through March 22, 2019, became due and owing from Defendants. Accordingly,

a total of $114,862.86 (the “Delinquent Dues and MTDC PAC Contributions”) became due and

owning from Defendants for dues checkoffs and MTDC PAC contributions for the period June 1,

2015 through March 22, 2019.

       23.     Although remittance of the Delinquent Dues and MTDC PAC Contributions has

been duly demanded, Defendants have remitted no part of the Delinquent Dues and MTDC PAC

Contributions, which are contractually due.

       24.     Defendants’ failure to remit the Delinquent Dues and MTDC PAC Contributions

constitutes a violation of the Agreements.

       25.     Accordingly, pursuant to the Agreements and section 301 of the Taft-Hartley Act,

Defendant K.D. Hercules is liable for: (a) dues checkoffs and MTDC PAC contributions in the

amount of $114,862.86; and (b) interest on all of the unremitted dues checkoffs and PAC

contributions, together with reasonable attorneys’ fees and costs of the action, and such other legal

or equitable relief as the court deems appropriate.

       26.     Defendant Diakou, the signatory of the Agreements on behalf of K.D. Hercules,

expressly agreed to be personally bound by and assume all obligations of K.D. Hercules provided

in the Agreements, and is therefore liable to the Funds for: (a) dues checkoffs and MTDC PAC

contributions in the amount of $114,862.86; and (b) interest on all of the unremitted dues checkoffs



                                                 7
          Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 8 of 9



and PAC contributions, together with reasonable attorneys’ fees and costs of the action, and such

other legal or equitable relief as the court deems appropriate.


                      AS AND FOR A THIRD CLAIM FOR RELIEF
                (CLAIM AGAINST ALL DEFENDANTS FOR AUDIT COSTS)


       27.     Plaintiffs repeat and reallege each and every allegation contained in Paragraphs 1

through 26 of the Complaint, as if fully set forth herein.

       28.     The audit of Defendants’ books and records covering the period June 1, 2015

through August 26, 2018 revealed that Defendants were substantially delinquent, as defined in the

Agreements and the Trusts (see Paragraph 10(f), supra), in the payment of fringe benefit

contributions to the Funds for that period.

       29.     By virtue of Defendants’ substantial delinquency, there became due and owing

from Defendants the amount of $79,859.98 for the imputed costs of the aforesaid audit.

       30.     Defendants have paid no part of the costs of the aforesaid audit, which are

contractually due, notwithstanding all audit costs have been demanded.

       31.     Defendants’ failure to pay the costs of the aforesaid audit constitutes a violation of

the Agreements and the Trusts.

       32.     Accordingly, pursuant to the Agreements and the Trusts, Defendant K.D. Hercules

is liable for: (a) the imputed costs of the aforesaid audit in the amount of $79,859.98; and (b) the

reasonable costs and attorneys’ fees incurred by the Funds.

       33.     Defendant Diakou, the signatory of the Agreements on behalf of K.D. Hercules,

expressly agreed to be personally bound by and assume all obligations of K.D. Hercules provided

in the Agreements, and is therefore liable to the Funds for: (a) the imputed costs of the aforesaid




                                                  8
            Case 1:20-cv-02025-KPF Document 1 Filed 03/06/20 Page 9 of 9



audit in the amount of $79,859.98; and (b) the reasonable costs and attorneys’ fees incurred by the

Funds.

         WHEREFORE, Plaintiffs demand judgment against Defendants:


                (a)   for payment of all past due fringe benefit contributions in the amount of
         $346,602.50;

                (b)     for accrued prejudgment interest on all fringe benefit contributions due
         pursuant to § 502(g)(2) of ERISA;

                (c)     for liquidated damages on all fringe benefit contributions due pursuant to
         § 502(g)(2) of ERISA;

                (d)     for reasonable attorneys’ fees and costs pursuant to § 502(g)(2) of ERISA;

               (e)    for remittance of dues checkoffs and MTDC PAC contributions in the
         amount of $114,862.86, with interest;

                 (f)     for payment of the imputed costs of the audit of Defendants’ books and
         records covering the period June 1, 2015 through August 26, 2018, in the amount of
         $79,859.98, plus the reasonable costs and attorneys’ fees incurred by the Funds in bringing
         this action, pursuant to the Agreements and the Trusts;

                (g)     for such other and further relief as the Court deems just and proper.

  Dated:     March 6, 2020                                 PROSKAUER ROSE LLP
             New York, New York
                                                           By:        /s/ Anthony S. Cacace
                                                                        Anthony S. Cacace
                                                                        Nanci R. Kraus
                                                                        Eleven Times Square
                                                                        New York, New York 10036
                                                                        (212) 969-3000
                                                                        (212) 969-2900
                                                                        acacace@proskauer.com
                                                                        nkraus@proskauer.com

                                                                       Counsel for Plaintiffs




                                                  9
